Name: Commission Delegated Regulation (EU) No 1398/2014 of 24 October 2014 laying down standards regarding candidate volunteers and EU Aid Volunteers Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: social affairs;  economic policy;  cooperation policy;  labour market;  employment;  civil law
 Date Published: nan

 31.12.2014 EN Official Journal of the European Union L 373/8 COMMISSION DELEGATED REGULATION (EU) No 1398/2014 of 24 October 2014 laying down standards regarding candidate volunteers and EU Aid Volunteers (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 375/2014 of the European Parliament and of the Council of 3 April 2014 establishing the European Voluntary Humanitarian Aid Corps (EU Aid Volunteers initiative) (1), and in particular Article 9(2) thereof, Whereas: (1) Pursuant to Regulation (EU) No 375/2014, the Commission should establish both standards and procedures covering the necessary conditions, arrangements and requirements to be applied by sending and hosting organisations when identifying, selecting, preparing, managing and deploying candidate volunteers and EU Aid Volunteers to support humanitarian aid in third countries. Regulation (EU) No 375/2014 provides for these standards to be adopted through delegated acts and the procedures to be adopted through implementing acts. (2) All stakeholders of the EU Aid Volunteers initiative, including the volunteers themselves and the sending and hosting organisations, should be encouraged to share a sense of identity in the initiative. (3) The competence framework to be used for the EU Aid Volunteers initiative must define transversal competences required in many sectors of volunteering and employment, and also set out the specific competences needed for the EU Aid Volunteers initiative and for working in humanitarian aid. It should also give a non-exhaustive list of the technical competences. That should help to ensure effective and needs-based selection and preparation of candidate volunteers, on the basis of a common competence framework. (4) In order for the competences, learning needs and outcomes of the EU Aid Volunteers to be documented and assessed, they should follow an easy-to-use learning and development plan throughout their participation in the initiative. The design of this plan will be based on lessons learnt from the Youth Pass (2) and Europass (3) initiatives. (5) Participation in the EU Aid Volunteers initiative can improve volunteers' employability, as a result of the knowledge, skills and competences they acquire. It also demonstrates their solidarity with people in need and their commitment to visibly promoting a sense of European citizenship. Specific provisions should therefore facilitate, to the extent possible, the validation of non-formal and informal learning undertaken by EU Aid Volunteers, in accordance with the Council Recommendation of 20 December 2012 on the validation of non-formal and informal learning (4). (6) The standards governing the partnerships between sending and hosting organisations are of relevance for both the humanitarian sector and for volunteer organisations. They support the objective of building partnerships between the implementing organisations and reflect the mutual responsibility of these organisations both for achieving the objectives of the EU Aid Volunteers initiative and for the EU Aid Volunteers as individuals. The principles on which the partnership is based need to be defined and the partnership agreement should meet minimum requirements in order for the partners to be able to apply for and manage projects involving the deployment of EU Aid Volunteers in third countries. (7) Principles relating to equal opportunities and non-discrimination are enshrined in national and Union legislation and should always be respected and promoted by the sending and hosting organisations. Provision is made, however, for context-specific exceptions, where necessary, relating to the definition of the role and profile of the EU Aid Volunteers. (8) Compliance with relevant national and Union law and with the law of the hosting country is of paramount importance. This is the responsibility of sending and hosting organisations, which are also obliged to inform EU Aid Volunteers of their rights and legal obligations deriving from that legislation and their right to insurance coverage. A clear legal status of the volunteers is a pre-condition for their deployment and should be therefore defined in a deployment contract between the sending organisations and the EU Aid Volunteer. Specific attention should also be given to the protection of personal data, to the need to act with integrity, in accordance with a code of conduct, and to the safeguarding of children and vulnerable adults, including by establishing a principle of zero-tolerance to sexual abuse. (9) In order to ensure a timely implementation of the EU Aid Volunteers initiative, it is necessary for this Regulation to enter into force as an urgent matter as it sets the provisions based on which implementing organisations to deploy EU Aid Volunteers in third countries, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down standards regarding candidate volunteers and EU Aid Volunteers with respect to the following matters listed in Article 9(2) of Regulation (EU) No 375/2014: (a) a competence framework used for the identification, selection and preparation of volunteers as junior or senior professionals; (b) provisions to ensure equal opportunities and non-discrimination in the identification and selection process; (c) provisions to ensure compliance of sending and hosting organisations with relevant national and Union law and law of the hosting country; (d) standards governing the partnerships between sending and hosting organisations; and (e) provisions for recognition of the skills and competences acquired by EU Aid Volunteers, in line with existing relevant Union initiatives. Article 2 Definitions For the purposes of this Regulation, the definitions in Article 3 of Regulation (EU) No 375/2014 and the definitions provided for in the Commission Implementing Regulation to be adopted on the basis of Article 9(3) of Regulation (EU) No 375/2014 shall apply. The following definitions shall also apply: (a) Competences mean according to the definition laid out in the European Reference Framework on Key Competences for Lifelong Learning (5) a combination of knowledge, skills and attitudes appropriate to the context, allowing EU Aid Volunteers to contribute to the provision of needs-based humanitarian aid; (b) Transversal competences mean competences required in many sectors of volunteering and employment and which are not specific to humanitarian aid; (c) Specific competences mean competences required for the EU Aid Volunteers initiative and humanitarian aid more widely; (d) Technical competences mean competences resulting from specialized knowledge relevant in the context of humanitarian aid; (e) Learning outcomes mean according to the definition laid out in the European Qualifications Framework (6) statements of what a learner knows, understands and is able to do on completion of a learning process. They are expressed in terms of knowledge, skills and competences. CHAPTER 2 COMPETENCE FRAMEWORK Article 3 Competence framework 1. The competence framework to be used for the EU Aid Volunteers initiative shall have three dimensions: (a) Transversal competences; (b) Specific competences; and (c) Technical competences. 2. The competence framework shall be tailored to: (a) junior professionals, in particular recent graduates with less than five years' professional experience and less than five years' experience in humanitarian action; and (b) senior professionals with five or more years' professional experience in positions of responsibility or expert positions. 3. The competence framework shall both promote the continuous process of personal development that EU Aid Volunteers go through during the different stages of their participation in the initiative and shall measure their progress. The levels of proficiency in each competence shall be assessed consistently with the approach of the European Qualifications Framework and on the following scale: (a) Level 4: Excellent proficiency; (b) Level 3: Sustained proficiency; (c) Level 2: Proficiency with development needs; (d) Level 1: Poor proficiency. 4. Definitions of the main competences used are set out in Annex. Article 4 Learning and development plan 1. A learning and development plan shall state the learning outcomes that EU Aid Volunteers are expected to achieve and shall provide information about the EU Aid Volunteers' expected competences, learning needs and achievements over the different stages of their participation in the EU Aid Volunteers initiative. 2. The following information shall be included in the learning and development plan: (a) Basic information about the EU Aid Volunteer; (b) Basic information about the volunteer placement and a description of the tasks to be carried out; (c) The competences set out in the competence framework and an assessment of the volunteer's performance and learning outcomes according to these; (d) Learning needs and planned development activities, where relevant; (e) Courses attended during the training or placement; and (f) Any other relevant information. 3. The use of the different elements of the learning and development plan shall depend on the EU Aid Volunteer's individual needs and aspirations and shall be regularly updated, including at the following stages: (a) Selection; (b) Training, including apprenticeship placement, where relevant; (c) Deployment; and (d) Post-deployment debrief, where relevant. CHAPTER 3 RECOGNITION OF THE SKILLS AND COMPETENCES ACQUIRED BY EU AID VOLUNTEERS Article 5 Assessment and documentation process 1. The assessment and documentation of the competences acquired by EU Aid Volunteers during their participation in the EU Aid Volunteers initiative shall support: (a) the professional recognition of competences acquired that would be usable in a professional context and that would improve the employability of a volunteer; and (b) the social recognition of the volunteers' contribution to expressing the Union's values of solidarity with people in need and visibly promoting a sense of European citizenship. 2. The scope and process of assessment and documentation shall be adapted to make it suitable for junior or senior professionals and shall depend on the EU Aid Volunteer's individual needs and aspirations. 3. The assessment and documentation of learning experiences shall reflect the continuous process of development that EU Aid Volunteers go through, thereby acknowledging and supporting learning and development throughout the different stages of a volunteer's participation in the initiative. Assessment and documentation shall be carried out on the basis of the learning and development plan referred to in Article 4. 4. Sending and hosting organisations shall demonstrate ongoing commitment to the assessment and documentation of EU Aid Volunteers' learning experiences to facilitate professional and social recognition. 5. The Commission and EU Member States shall provide the competent national authorities responsible for the validation of non-formal and informal learning with relevant information about the EU Aid Volunteers initiative and about the assessment and documentation process in order to facilitate the formal validation processes of the learning experiences of the EU Aid Volunteers in their home countries, where appropriate. Article 6 Professional recognition 1. EU Aid Volunteers shall receive, upon request, a certificate of completion of participation in the initiative. This shall be issued by the Commission and shall include at least the following information: (a) dates of the assignment; (b) name and details of the sending and hosting organisations; (c) name and contact details of the volunteer's mentor and line manager; (d) name and details of persons in the sending and hosting organisations willing to provide a reference for the volunteer; (e) the EU Aid Volunteer's main tasks and responsibilities; (f) a description of the EU Aid Volunteer's main achievements during the assignment; (g) a description of the learning outcomes achieved by the EU Aid Volunteer during the different stages of their participation in the initiative, assessed in accordance with Article 3(3) of this Regulation. 2. Upon request of the EU Aid Volunteers, a copy of the learning and development plan may be annexed to the certificate. Article 7 Social recognition 1. Social recognition shall be promoted through the activities set out in the communication plan referred to in Article 17 of Regulation (EU) No 375/2014. EU Aid Volunteers shall have the opportunity to be involved in external communications work designed to publicise the initiative and the commitment made by the volunteers. 2. Where appropriate, the Commission shall organise high-level events to raise public awareness and improve the visibility of the initiative. 3. The sending organisations shall disseminate information about and promote engagement with the network for the EU Aid Volunteers initiative highlighting the opportunities it provides for volunteers to remain engaged with issues related to humanitarian aid and active European citizenship after their deployment. 4. The sending and hosting organisations shall make EU Aid Volunteers aware of opportunities to stay engaged with issues related to humanitarian aid and active European citizenship. They shall, in particular, encourage EU Aid Volunteers to take part in conferences and workshops organised at EU and national level, in order to share their experience with relevant stakeholders. CHAPTER 4 STANDARDS GOVERNING THE PARTNERSHIPS BETWEEN SENDING AND HOSTING ORGANISATIONS Article 8 Objective and members of a partnership 1. The partnership between sending and hosting organisations shall set out the arrangements between partners who are applying for and managing projects involving deployment of EU Aid Volunteers in third countries that may also include activities relating to capacity building and/or technical assistance. 2. The members of the partnership shall be sending organisations that comply with Article 10(3) of Regulation (EU) No 375/2014 and hosting organisations that comply with Article 10(4) of Regulation (EU) No 375/2014. 3. When forming a partnership, the sending and hosting organisations may include as partners other organisations specialised in any areas relevant to the objectives or the actions of the projects referred to in paragraph 1 above in order to contribute with their specific expertise. 4. Where projects include activities relating to capacity building and/or technical assistance, sending and hosting organisations that have already undergone a process of certification in accordance with the Commission Implementing Regulation to be adopted on the basis of Article 10(1) of Regulation (EU) No 375/2014 but that have not been awarded certification also qualify as eligible partners provided they have a needs-based strategy for capacity building and/or technical assistance in place. 5. Where projects serve to support emergency response operations, the partnership may be formed from only sending organisations. Article 9 Principles of partnership The activities of the EU Aid Volunteers initiative shall promote transnational partnerships between sending and hosting organisations based on the principles of: (a) Equality; (b) Shared values and a shared vision; (c) Transparency; (d) Responsibility, accountability and reliability; (e) Mutual trust and respect; (f) Complementarity, building on the diversity of the humanitarian and volunteering community with a strong focus on local capacity building; (g) Flexibility and adaptability; and (h) Mutuality in allocating resources and setting objectives. Article 10 Partnership agreement and standards 1. Before sending and hosting organisations enter into a partnership, a needs assessment shall be carried out by the hosting organisations, where appropriate in cooperation with the sending organisations, taking into account the Commission's assessment of humanitarian aid needs. 2. The needs assessment shall include as a minimum: (a) a vulnerability and risk assessment of the country of deployment, including assessment of security, travel and health risks relevant for EU Aid Volunteers; (b) consideration of the current capacity of the hosting organisation to host an EU Aid Volunteer; (c) an analysis of the competences and capacities currently lacking within the hosting organisation and the local community, identifying needs and analysing how they can best be addressed; (d) an analysis of the expected added value from the EU Aid Volunteer and, where relevant, from the envisaged capacity building support to the hosting organisation and local community. 3. A partnership agreement shall be signed by all partners to ensure compliance with the following minimum partnership standards: (a) partnerships shall be based on an agreement on shared values and a shared vision, in particular as relates to volunteering and humanitarian aid; (b) the added value of each partner and their respective roles shall be clearly defined; (c) all partners shall agree on the common objectives of the partnership and the ways in which the partnership shall be managed, in particular: (i) decision-making procedures and working practices; (ii) financial arrangements and management; (iii) communication channels between all stakeholders; frequency of meetings and field visits by sending organisations; (iv) work plan and activities, including timeline; (v) task allocation, according to the communication plan of the initiative; (vi) monitoring and evaluation of the partnership; (vii) book-keeping and documentation; (viii) a refinement and finalisation of the needs assessment referred to in paragraph 1; (ix) joint formulation and evaluation of EU Aid Volunteers' task assignments; (x) roles and responsibilities with regard to candidate volunteers and EU Aid Volunteers over the different stages of their participation in the EU Aid Volunteers initiative; (xi) procedures for handling complaints (both those made within the partnership and those from external parties relating to its work) and resolving conflict between partners; (xii) policies and procedures for the exit of a partner; (xiii) financial implications; and (xiv) contractual implications (including as relates to EU Aid Volunteers and the communities concerned); (d) where relevant, a needs-based strategy for capacity building and/or technical assistance between partners shall be developed and a dedicated budget allocated to this strategy; (e) partners shall contribute to learning activities and shall commit to carry out actions relating to communication and visibility in accordance with the communication plan referred to in Article 17 of Regulation (EU) No 375/2014. CHAPTER 5 EQUAL OPPORTUNITIES AND NON-DISCRIMINATION Article 11 General principle 1. The EU Aid Volunteers initiative shall be open to all eligible candidates regardless of their nationality, sex, race, ethnic origin, age, social background, religion or belief, marital status or sexual orientation and of whether they have a disability. 2. Sending and hosting organisations shall commit to the principles of equal treatment, equal opportunities and non-discrimination. These principles shall be fully integrated into the procedure for identification, selection and recruitment, and preparation of volunteers and into performance management policies and practices. Article 12 Equal treatment, equal opportunities and non-discrimination 1. The sending organisation shall have a statement of principle and a policy in place to ensure that workplace practices reflect the principles of equal treatment, equal opportunities and non-discrimination and promote an inclusive organisational culture. 2. The equal treatment, equal opportunities and non-discrimination policy referred to in paragraph 1 shall as a minimum: (a) comply with relevant Union and national legislation and seek to avoid or to address and remove discriminatory policies and practices, including any barriers to employment for all groups identified in that legislation and/or known to be liable to encounter prejudices when seeking employment and thus to be at risk of under-representation; (b) cover, but not be limited to, all aspects of the volunteer's experience, including individual standards of behaviours, advertisement of placement, recruitment and selection, training and development, performance management, working conditions including pay and dismissal procedures; (c) clearly state the roles and responsibilities of all staff and volunteers, senior management and leadership teams, human resources departments and any other stakeholders identified by the organisation; (d) be regularly monitored and reviewed to ensure that it remains in accordance with the relevant legislation and that it is being correctly and effectively implemented. 3. The hosting organisation shall give written acknowledgement to the sending organisation of the principle of and the policy on equal treatment, equal opportunities and non-discrimination, and shall advise the sending organisation of any exceptions to be made in defining the role and profile of the EU Aid Volunteer, made necessary by the specific context of its work. 4. The sending organisation shall support the hosting organisation in implementing the policy on equal treatment, equal opportunities and non-discrimination and, by way of exception, support hosting organisations in making context-specific adjustments to these principles, where necessary. 5. Where possible, the sending organisation shall provide appropriate training and briefing on the policy and its principles to all staff on a regular basis, in order to ensure that all stakeholders understand, support and implement the policy. CHAPTER 6 COMPLIANCE WITH NATIONAL AND UNION LAW AND LAW OF THE HOSTING COUNTRY Article 13 General provisions 1. Sending and hosting organisations shall ensure compliance with relevant national and Union law and with the law of the hosting country, including: (a) Regulation (EU) No 375/2014, including respect of the general principles referred to in Article 5; (b) Legislation applicable to the legal status of the EU Aid Volunteers; (c) Applicable legislation on working conditions, health, safety and security of volunteers; (d) Legislation on equal treatment and non-discrimination; and (e) Legislation on the protection of personal data. 2. Sending and hosting organisations shall inform the EU Aid Volunteers of their rights and legal obligations deriving from the legislation referred to in paragraph 1 and of their rights to insurance coverage set out in the Commission Implementing Regulation to be adopted on the basis of Article 9(3) of Regulation (EU) No 375/2014. Article 14 Legal status of an EU Aid Volunteer 1. The sending organisation shall comply with the legislation applicable to the legal status of an EU Aid Volunteer. It shall therefore prepare a deployment contract, as referred to in Article 14(5) of Regulation (EU) No 375/2014, to be signed by itself and by the EU Aid Volunteer. The contract shall indicate the legislation applicable to and the jurisdiction of the contract. 2. The sending organisation shall ensure respect of the contract by the hosting organisation and be liable for violations of the provisions of the deployment contract by the hosting organisation. Article 15 Duty to inform the EU Aid Volunteer about tax rules 1. Prior to deployment, the sending organisation shall inform the EU Aid Volunteer about any fiscal rules applying to subsistence payments in the country of establishment of the sending organisation and, where relevant, in the country of deployment. 2. Where an EU Aid Volunteer is a not a resident of the country of establishment of the sending organisation, the sending organisation shall inform the EU Aid Volunteer of their obligation to acquaint themselves with the fiscal rules of their own country of residence applying to their specific situation. Article 16 Data protection 1. The processing of personal data by sending and hosting organisations shall comply with Directive 95/46/EC of the European Parliament and of the Council (7) and Regulation (EC) No 45/2001 of the European Parliament and of the Council (8), where applicable. 2. Sending and hosting organisations shall ensure that abuse and misuse of personal data are prevented during any processing, including collection, use, disclosure and erasure of all personal data about candidate volunteers and EU Aid Volunteers. This concerns all actions regarding candidate volunteers and EU Aid Volunteers, in particular: (a) recruitment and selection (including application forms, interview notes and self-assessment questionnaires); and (b) preparation and management of the EU Aid Volunteers (including learning and development plans, performance reviews and records of mentoring support, medical checks or any disciplinary issues). 3. Sending and hosting organisations shall ensure that only relevant data is processed and that any personal data such as name, age, address and date of birth, including sensitive data, information regarding their recruitment, employment and performance shall be: (a) collected lawfully and adequately for a legitimate purpose; (b) processed fairly and lawfully; (c) corrected or updated, where necessary; (d) accessed only by authorised personnel; (e) made accessible upon request to the candidate volunteer or EU Aid Volunteer concerned; (f) kept securely; and (g) kept no longer than necessary. 4. When processing data referred to in paragraph 3, the sending and hosting organisations shall seek the explicit consent of the EU Aid Volunteer. 5. Sending and hosting organisations shall inform the candidate volunteer or EU Aid Volunteer of their right to the protection of personal data, their right to complain and to use and access their own data and their right to know the identity of the entities that will have access to their personal data and to know what type of data each entity will have access to. Article 17 Integrity and code of conduct 1. Sending and hosting organisations shall agree on an integrity policy designed to prevent corruption and bribery and on a code of conduct based on the sending organisation's management policy that shall be suitable for and apply to the EU Aid Volunteers with guidance on expected behaviours, decency and integrity required throughout their participation in the EU Aid Volunteers initiative. 2. The code of conduct shall be binding on the EU Aid Volunteers and shall include as a minimum the following requirements: (a) Commitment to developing a sense of identity around the EU Aid Volunteers initiative and to contributing to its objectives; (b) Respect for other people and their dignity and respect of the principle of non-discrimination; (c) Respect of the humanitarian aid principles as referred to in Article 5(1) of Regulation (EU) No 375/2014; (d) Commitment to the safeguarding of children and to the protection of vulnerable adults, including through a zero-tolerance to sexual abuse; (e) Zero-tolerance to the use of drugs illegal in the country of deployment; (f) Respect of local laws; (g) Integrity, anti-fraud and anti-corruption; (h) Maintaining high standards of personal and professional conduct; (i) Compliance with security and health and safety procedures; (j) Duty to report breaches and provisions for whistle-blowing; (k) Rules on contact with the media and information management; and (l) Rules prohibiting the misuse of the organisation's equipment. 3. Any breach of the code of conduct by an EU Aid Volunteer shall be dealt with according to the sending organisation's management policy. 4. If the breach is considered to constitute gross misconduct, it shall lead to early return of the EU Aid Volunteer and, if necessary, their conduct will be reported to any relevant professional or legal organisations or authorities. Article 18 Safeguarding children and vulnerable adults, including zero tolerance towards sexual abuse 1. Sending and hosting organisations shall commit to a policy of zero-tolerance with regard to any abuse of children and/or vulnerable adults, including sexual abuse. They shall be able to report abuse, deal promptly and properly with incidents, support victims, prevent victimisation of whistle-blowers and hold perpetrators to account. 2. Sending and hosting organisations shall prevent abuse through the process used for selecting EU Aid Volunteers and their induction and training, by creating a culture of openness and awareness around the issue and by assigning clear management and oversight responsibilities. 3. The sending organisation shall carry out all legally required statutory checks in order to get clearance for candidate volunteers to work with these target groups. 4. Sending and hosting organisations shall inform the candidate volunteers or EU Aid Volunteers about the risks and recommended preventative measures, in order to ensure that abuse does not occur. CHAPTER 7 FINAL PROVISIONS Article 19 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 122, 24.4.2014, p. 1. (2) https://www.youthpass.eu/en/youthpass/ (3) https://europass.cedefop.europa.eu/editors/en/esp/compose# (4) OJ C 398, 22.12.2012, p. 1. (5) OJ L 394, 30.12.2006, p. 10. (6) OJ C 111, 6.5.2008, p. 1. (7) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (8) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). ANNEX Competence framework 1. Transversal competences required in many sectors of volunteering and employment and which are not specific to the field of humanitarian aid Competence Description 1) Developing and maintaining collaborative relationships Working with others  Is mindful of, respects and is capable of adapting to different working styles.  Understands and accepts his or her role in the team and contributes positively and proactively to achieving the objectives of the team.  Shares useful information and knowledge with colleagues and more widely when appropriate.  Takes constructive action to resolve any conflicts which may arise. Communication  Communicates effectively with other members of the team and with others outside the team.  Actively listens to new and different perspectives offered by others in his or her team.  Uses a range of means of communication (in person, phone and e-mail) including non-verbal communication, adapted to the local context and the situation. 2) Volunteering mind-set  Finds voluntary work rewarding.  Has an understanding of and an opinion about the concepts of volunteering and active citizenship and their role in society.  Is willing to make a contribution without receiving a financial reward in return.  Is committed to the tasks he or she is given and carries them out to the best of his or her ability, even in the absence of financial reward.  Seeks to contribute as a volunteer to the organisation and to help the beneficiaries (i.e. the local communities). 3) Managing oneself in a pressured and changing environment Self-awareness and resilience  Capable of coping with stress and overcoming difficulties.  Identifies sources of stress and knows how to minimise their negative effects.  Is willing to talk about stress and difficulties and seeks support when needed.  Is able to adapt to living conditions where resources are very limited and the level of comfort is very low.  Adapts calmly and reacts constructively to changing situations and constraints.  Is aware of his or her strengths and limitations and of how these can influence his or her work. Autonomy  Organises his or her activities at the workplace and during leisure time autonomously.  Manages his or her working day and prioritises appropriately.  Recognises the limitations of his or her responsibilities and reports to a more senior responsible person(s) where appropriate. Managing one's own expectations  Has a realistic understanding of his or her contribution to the organisation and the help he or she can offer to the beneficiaries.  Adjusts expectations to changing situations. Inter-cultural awareness  Avoids cultural stereotypes.  Is open to and embraces cultural differences.  Respects other cultures and adjusts his or her own behaviours to avoid misunderstandings.  Pays attention to non-verbal communication in a multi-cultural context.  Adopts a non-judgmental approach to different beliefs, social conventions and values.  Demonstrates empathy and sensitivity. 4) Demonstrating leadership  Motivates other members of the team (local or international) for the task.  Empowers people to take responsibility within the scope of their actions.  Actively listens to others.  Inspires confidence in others. If in the role of responsibility:  Clearly formulates the tasks to be completed by others and his or her expectations of them.  Checks that these have been understood.  Provides feedback and recognises the contribution made by others.  Takes decisions that reflect the level of risk entailed by an action relative to its urgency. 5) Achieving results Achieves and communicates the immediate results of the action and the progress made in terms of capacity building  Adopts a 'can-do' approach and demonstrates a proactive attitude.  Identifies critical improvements needed to ensure the sustainability of results.  Communicates results effectively.  Identifies the individuals expected to learn from his or her contribution and tries to give those who are expected to sustain the results an understanding of the work that has been done.  Looks for solutions.  Takes action to resolve any conflicts which may arise. If with a particular role in capacity building:  Knows and applies diverse methods of building organisational capacity in circumstances where resources are limited.  Knows and applies methods of and tools for assessing needs, in order to identify the areas to be targeted in capacity building. Accountability  Focuses on delivering results on time.  Seeks feedback and takes action based on feedback received.  Reports to the appropriate person(s).  Challenges decisions and behaviours that breach the organisational code of conduct and/or other relevant humanitarian standards. 2. Specific competences required for the EU Aid Volunteers initiative and humanitarian aid more widely. Competence Description 6) Understanding the humanitarian context of the EU Aid Volunteers initiative and applying humanitarian principles  Demonstrates an understanding of the system of humanitarian aid, the various actors involved and the links between this and other external policies, particularly from an EU perspective.  Applies an understanding of the theoretical principles and common practices underpinning humanitarian action.  Demonstrates an understanding of the relevant humanitarian aid standards and codes of conduct, including as relate to accountability and quality management, and of the legal framework for humanitarian aid.  Demonstrates an understanding of the phases of humanitarian response including prevention and preparedness, disaster risk reduction, disaster risk management, response and recovery.  Demonstrates an understanding of the theory and practice relating to aid and development and the resilience approach.  Takes into account the needs, skills, capacities and experience of people affected by disasters or humanitarian aid crises.  Understands the objectives of the EU Aid Volunteer initiative and the implications of these objectives for their work when deployed.  Understands the process of selection, training and deployment.  Understands the role of a volunteer and the action to be taken before, during and after deployment.  Applies his or her understanding of the purpose of this initiative within the broader context of EU humanitarian aid. 7) Operating safely and securely at all times  Understands the importance of following organisations' safety procedures when deployed.  Understands and applies the principle of 'do no harm'.  Identifies and prevents risks during a project.  Is able to take action in situations where a danger presents itself.  Is able to manage stress related to security incidents.  Has a basic level of first aid skills. 8) Managing projects in humanitarian contexts  Is able to describes and analyse the various stages of a project cycle in humanitarian aid, including the needs assessment, master proposal and budget development, and the delivery, monitoring and evaluation of the project.  Understands and applies the basic principles of budgeting and proposal writing.  Understands and applies the basic principles of financial management of projects.  Understands and maintains transparency of project management processes.  Understands and applies the basic principles of performance management, monitoring and evaluation. 9) Communication and advocacy  Is aware of and actively engages with the EU Aid Volunteers' communication plan and fulfils his or her role in delivering it.  Speaks out clearly for organisational values and for those of the EU Aid Volunteers where relevant.  Identifies primary, secondary and critical stakeholders in local humanitarian contexts.  Understands and applies the tools used to mobilise international and local stakeholders' support for humanitarian aid in the field in which he or she is working.  Formulates clear and evidence-based arguments as an advocate for the initiative and develops an effective communication strategy. 3. Technical competences resulting from specialist knowledge relevant in the context of humanitarian aid; EU Aid Volunteers may have competences in the following fields (non-exhaustive list):  finance and accounting  legal affairs  project management and administration  project monitoring and evaluation  communications (including visibility, public relations and advocacy)  logistics and transport  human resources management and learning  organisational development and capacity building  strategic policymaking and planning  risk communication and information technology  water and sanitation  protection and shelter  food, nutrition and health  refugees and internally displaced persons  gender issues  child protection  livelihoods  linking relief, rehabilitation and development  disaster risk management  resilience building  disaster data and knowledge  risk and vulnerability assessment and mapping and fragility and conflict analysis  climate change adaptation and ecosystem-based management  awareness-raising and education  urban resilience and land-use planning  community-based development  social protection and safety nets  resilient business and infrastructure, including critical infrastructure protection  risk financing  monitoring and early warning systems  disaster preparedness and contingency planning  civil protection and emergency response  post-disaster and post-conflict assessment and recovery  medical and paramedical services  engineering  volunteer management